UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7353


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAJENDRASINH BABUBAHAI MAKWANA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00043-JFM-1; 1:13-cv-00058-JFM)


Submitted:   February 28, 2014            Decided:   March 6, 2014


Before GREGORY, Circuit Judge, and HAMILTON and DAVIS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rajendrasinh Babubahai Makwana, Appellant Pro Se.   Paul Michael
Cunningham,   Assistant  United   States  Attorney,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rajendrasinh         Babubahai     Makwana    seeks         to    appeal    the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.         The order is not appealable unless a circuit

justice       or    judge    issues     a       certificate          of   appealability.

28 U.S.C.          § 2253(c)(1)(B)          (2012).         A         certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that     the     district      court’s       assessment         of    the

constitutional claims is debatable or wrong.                         Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim    of   the    denial       of    a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Makwana has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral    argument      because   the       facts      and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3